EXHIBIT 10.31

 

Description of Oral Loan Agreement between Consumer Capital Group and Jianmin
Gao

 

Party A: Consumer Capital Group

 

Party B: Jianmin Gao

 

Party A and B are related parties, with Party B as the CEO and CFO of Party A.
Party A and B negotiated and agreed that Party B shall provide Party A operating
or working capital during Party A’s production operations. Party A shall pay no
interests as a result of this loan arrangement to Party B. Party A shall provide
no assets as a security for the loan received from Party B under this agreement.
Party A shall pay the amount of the loan upon Mr. Gao’s request.

 

This Agreement is valid during the operational period of Party A.

 



 

